Citation Nr: 0903664	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-14 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  

This appeal arises from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his prostate cancer (diagnosed in 
2004) is associated with exposure to herbicide and pesticides 
while assigned to the demilitarized zone in Korea in the 
early 1980's.  VA has numerous regulation and manual 
provisions that address the link between herbicide exposure 
and a number of diseases, including prostate cancer, in 
Vietnam era veterans.  Since the veteran did not serve during 
the Vietnam era, however, these regulations and manual 
provisions are essentially inapplicable.  Nevertheless, the 
veteran's service treatment records reflect treatment for 
prostatitis, and therefore, it would be reasonable to obtain 
a medical opinion addressing whether there is any link 
between these in-service findings and his subsequently 
diagnosed cancer.  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including .  The veteran was 
not adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any award 
of benefit as could occur.  This also should be accomplished 
on Remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran notice of the law 
and regulations addressing the type of 
evidence necessary to establish a 
disability rating and effective dates for 
award of benefits, as required by the 
decision in Dingess/Hartman cited above.  

2.  The veteran's claims file should be 
provided to an individual with the 
appropriate expertise who should be asked 
to review it and provide an opinion that 
addresses whether it is at least as 
likely as not that the veteran's prostate 
cancer is related to service, including 
any undocumented exposure to unspecified 
herbicides or pesticides in the early 
1980's, and/or incidents of prostatitis 
in service.  This person is asked to 
explain in his/her report the basis for 
any opinion expressed, including 
references to any medical texts or 
literature relied upon in reaching that 
opinion.  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


